Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (J. Doyle, J.), imposed September 19, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
Contrary to the People’s contention, it is not evident from the face of this record that the defendant knowingly, voluntarily, and intelligently waived his right to appeal, as the County Court never confirmed that the defendant understood the concept of the appeal waiver and the nature of the right he was forgoing (see People v Bradshaw, 18 NY3d 257, 265 [2011]). Therefore, appellate review of the defendant’s sentence is not precluded (see People v Davis, 97 AD3d 763 [2012]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, P.J., Dillon, Chambers and Austin, JJ., concur.